Citation Nr: 1733105	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  15-07 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to January 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The hearing acuity in the Veteran's right ear has not been shown to be productive of any worse than Level I hearing impairment during the course of his appeal.  

2.  The hearing acuity in the Veteran's left ear has not been shown to be productive of any worse than Level III hearing impairment during the course of his appeal.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2016).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Regarding the issue of entitlement to an initial increased rating for bilateral hearing loss, service connection for bilateral hearing loss has been granted and an initial disability rating and effective date have been assigned.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has obtained service treatment records and records of post-service VA treatment, and the Veteran was afforded VA examinations for bilateral hearing loss.  The VA examination reports are adequate for the purposes of adjudication, as they include all necessary testing, indicate a full examination of the Veteran and review of his claims file, and provide information adequate to evaluate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Initial Compensable Evaluation Claim

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1995).

In cases where the veteran's claim arises from a disagreement with the assignment of an initial rating following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral Hearing Loss Initial Increased Rating 

The Veteran has appealed the initial evaluation assigned for his bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85 (2016). 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2016).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In a November 2012 private audiological evaluation, puretone thresholds in decibels were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
35
65
75
LEFT

20
50
80
85

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 percent in the left ear.  However, the Board notes that it is unclear if the Maryland CNC speech recognition test was used.  The reviewing audiologist noted the Veteran had trouble with hearing the television, background noise, and on the telephone.  

During the course of his appeal, the Veteran has been afforded two VA audiological examinations.  In January 2013, audiometric testing showed puretone thresholds in decibels as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
35
50
55
LEFT

15
55
80
85

The examiner noted that speech recognition testing, performed with the Maryland CNC word list, revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  At examination, the Veteran reported that the functional impact of his hearing loss was mainly just social conversations and needing to raise the volume of the television.  He reported that anytime he sat across the table from someone, he missed conversations.  He reported his daily activities included farming, beef cattle, house work, and farm work.  

The Veteran was next afforded a VA audiological examination in May 2016.  Puretone thresholds in decibels were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
35
60
55
LEFT

20
60
75
80

The examiner noted that speech recognition testing, performed with the Maryland CNC word list, revealed speech recognition ability of 96 percent in the right ear and 84 percent in the left ear.  At examination, the Veteran reported that the functional impact of his hearing loss was people having a hard time understanding him on the phone.  

With respect to the November 2012 private audiological evaluation, applying the puretone threshold averages of 49 decibels for the right ear with a speech recognition ability of 92 percent, and 59 decibels for the left ear with a speech recognition ability of 84 percent, results in a rating criteria of Level I for the right ear and Level III for the left ear.  See 38 C.F.R. § 4.85, Table VII (2016).  The Board reiterates that it is unclear whether the Maryland CNC test was used to determine speech discrimination, and as such, the November 2012 private audiology findings may not be utilized in evaluating the Veteran's hearing loss for compensation purposes.  See 38 C.F.R. § 4.85(a) (2016).  However, even if the Board were to assume the Maryland CNC was used, application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  There likewise remains no basis for assigning a compensable rating under 38 C.F.R. § 4.86.  

As to the January 2013 VA examination, applying the puretone threshold averages of 39 decibels for the right ear with a speech recognition ability of 96 percent, and 59 decibels for the left ear with a speech recognition ability of 92 percent, results in a rating criteria of Level I for the right ear and Level II for the left ear.  See 38 C.F.R. § 4.85, Table VII (2016).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  There likewise remains no basis for assigning a compensable rating under 38 C.F.R. § 4.86.

With respect to the May 2016 VA examination, applying the puretone threshold averages of 43 decibels for the right ear with a speech recognition ability of 96 percent, and 59 decibels for the left ear with a speech recognition ability of 84 percent, results in a rating criteria of Level I for the right ear and Level III for the left ear.  See 38 C.F.R. § 4.85, Table VII (2016).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  There likewise remains no basis for assigning a compensable rating under 38 C.F.R. § 4.86.

Based on these findings the Board finds that the preponderance of the evidence is against assignment of an initial compensable rating for hearing loss during any period at issue in this appeal.  The Board has considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment, but they do not apply because the Veteran did not demonstrate an exceptional pattern of hearing impairment as defined in the rating.  The Board also acknowledges the Veteran's request for another examination since there was a difference of opinion regarding the severity of the Veteran's hearing loss between the VA hearing examinations and the non-VA hearing examination.  However, as indicated above, the referenced private audiological evaluation, which the Veteran's representative mistakenly noted as dated as May 2013, is not shown to have relied on Maryland CNC testing, and thus is not applicable for compensation purposes.  Nevertheless, even if the Board were to assume Maryland CNC testing was used, the evaluation results still did not show a compensable rating was warranted.  The Board highlights that the regulations as they currently exist require that the severity of hearing loss be determined by objective findings based on the puretone testing result and/or the Maryland CNC speech recognition test results and the objective findings do not show the Veteran's service-connected bilateral hearing loss warrants a compensable rating throughout the appeal period.  See 38 C.F.R. § 4.85 (2016).  The Board also notes a review of the VA audiological examinations did not show any inadequacies to question the probative value of the examination results to merit another examination.  

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  During the private audiological evaluation and VA examinations, the Veteran complained of trouble hearing the television, background noise, and conversational speech in-person or on the phone.  The Board finds these comments are sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).  Additionally, the Board has considered the lay statements from the Veteran attesting to the impact and severity of his hearing loss.  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the rating assigned, and points out that the Veteran's complaints amount to his hearing loss causes problems with hearing.  He has not described any unusual impact of his hearing loss.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet even higher evaluations under the rating criteria.  For reasons cited above, the Veteran is not entitled to an initial compensable rating for his bilateral hearing loss disability.  The problems he cited with his bilateral hearing loss disability are considered in the assignment of the current evaluation.  It is important for the Veteran to understand that the problems he has cited have not been ignored, but are the basis for the current rating.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for his bilateral hearing loss disability.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased rating claim, the applicable rating criteria contemplate all impairment resulting from his bilateral hearing loss.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of difficulty hearing.  As already discussed, the manifestations of the Veteran's hearing loss all concern difficulty in hearing.  He has not described any unusual effects not contemplated by the rating criteria, which are designed to compensate for different levels of decreased hearing.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2016).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for the Veteran's bilateral sensorineural hearing loss.


ORDER

An initial compensable rating for bilateral sensorineural hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


